DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I,  claimed in claims 1-14 and 17-18 in the reply filed on 2/14/22 is acknowledged. Election was made of GOS as the prebiotic carbohydrate and lactoferrin as the protein. 
Claims 21-22, 24 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-14 and 17-18 read on elected Group I and are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/21 considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities: “selected from the group consisting of a gastric protease or an intestinal protease or any combination thereof”, should be amended to “selected from the group consisting of a gastric protease, an intestinal protease and combinations thereof” to recite proper Markush language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "wherein said core, said shell" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a core and shell. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moscovici et al. (Food Funct. 2014, 2014,5,1898, cited on IDS) in view of Buchert et al. (“Crosslinking Food Proteins for Improved Functionality” Annu. Rev. Food Sci. Techonol. 2010,1:113-38). 
	Moscovici et al. teach food professionals and consumers express interest in the implications of food processing on functionality, digestibility and ramification to health. Moscovici et al. teach that it is well established that thermal processing of protein carbohydrate mixtures may result unintentially in non-enzymatic browning also known as Maillard reaction (p. 1898, 2nd col.). Moscovici et al. teach the aim of the study was to examine the impact of Maillard reaction on the digestive fate of bovine LF and various LF based MRP’s in adults and infants, in particular MRPs formed between bioactive LF and FOS due to their high likelihood to be applicable in infant formulas (p 1899, top of 2nd col.). Moscovici et al. teach Maillard conjugates were prepared by mixing lactoferrin (LF) with FOS (fructooligosaccharides) (para. 2.2, p. 1899), meeting the limitation of a plurality of conjugate comprises a protein covalently bound to a prebiotic carbohydrate. Moscovici et al. teach that the results demonstrate that processing may lead to the production of potentially health promoting products (p. 1907, 1st col.). 
	Moscovici et al. does not teach wherein at least two of said conjugates are covalently linked via said prebiotic carbohydrate, however the teaching of Bucher et al. cure this deficiency.
	Buchert et al. teach that food structure is very important sensory property that affects food stability and can be tailored in many ways, including creating covalent crosslinks between food biopolymers such as proteins and carbohydrates (Introduction). Buchert et al. teach the crosslinks can be introduced into food matrices by chemical, enzymatic and physical means (Introduction).
	With respect to claims 1 and 6, it would have been obvious to a person of ordinary skill in the art to link the prebiotic carbohydrates in order to increase stability of the product. A person of ordinary skill in the art would be motivated by the teachings of Buchert et al. to create the covalently linked conjugates because Buchert et al. teach that it can improve food stability and lactoferrin. There is a reasonable expectation of success given that Buchert et al. teach methods of crosslinking proteins and carbohydrates. 

	With respect to claims 2 and 3,  FOS is indigestible by non-ruminant mammals and is an intestinal prebiotic fermentation substrate. 
	With respect to claim 4,  FOS is fructo-oligosaccharide.
	With respect to claim 5, Moscovici et al. teach production of LF-FOS MRP’s.  LF-FOS produced by the Maillard reaction meet the limitation of a covalent bond is via a primary amine of said protein to a carbonyl of FOS. 
	With respect to claims 7, 8 and 9, lactoferrin meets the limitation of whole protein and animal protein. 
	With respect to claim 12, Moscovici et al. teach LF-FOS at a ration of 3:1 w/w (para. 2.2, p. 1899), meeting the limitation of 1:10 and 10:1.
	



Claims 1,3, 5-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Livney et al. (US2014/0322340,cited on IDS) in view of Buchert et al. (“Crosslinking Food Proteins for Improved Functionality” Annu. Rev. Food Sci. Techonol. 2010,1:113-38). 
Liveny et al. teach protein and oligosaccharide conjugates as nanocapsular vehicle for nanoencapsulation of biologically active compounds, particularly nutraceuticals (Abstract). 
With respect to claim 1, Liveny et al. teach rice protein hydrolysate (RPH)-maltodextrin (MD) conjugates ([0083], Example 1). Liveny et al. also teach casein-MD (CN-MD) conjugates and their hydrolysates ([0012], Example 3).  Dextrin is a prebiotic carbohydrate.  Liveny et al. teach conjugation process by the Maillard reaction, which meets the [0012] limitation of “covently linked”.
	Liveny et al. does not teach wherein at least two of said conjugates are covalently linked via said prebiotic carbohydrate, however the teaching of Bucher et al. cure this deficiency.
	Buchert et al. teach that food structure is very important sensory property that affects food stability and can be tailored in many ways, including creating covalent crosslinks between food biopolymers such as proteins and carbohydrates (Introduction). Buchert et al. teach the crosslinks can be introduced into food matrices by chemical, enzymatic and physical means (Introduction).
	It would have been obvious to a person of ordinary skill in the art to link the prebiotic carbohydrates in order to increase stability of the product. A person of ordinary skill in the art would be motivated by the teachings of Buchert et al. to create the covalently linked conjugates because Buchert et al. teach that it can improve food stability and lactoferrin. There is a reasonable expectation of success given that Buchert et al. teach methods of crosslinking proteins and carbohydrates. 
With respect to claim 3, dextrin is a prebiotic carbohydrate is an intestinal prebiotic fermentation substrate. 
	With respect to claim 5,  RPH-MD produced by the Maillard reaction meet the limitation of a covalent bond is via a primary amine of said protein to a carbonyl of FOS. 
	With respect to claims 7-8,  RHD is rice hydrolysate and is a plant protein. Casein is an animal protein. Liveny et al. also teach CN-MD conjugate and hydrolysates. 
With respect to claim 9, CN-MD meets the limitation of casein.
With respect to claim 10, Liveny et al. teach enzymatic hydrolysis by gastric peptide of casein [0271].
With respect to claim 11, Liveny et al. teach CN-MD particles with a particle size of 100nm were formed [0266]. 
With respect to claim 12, Liveny et al. teach a RPH and MD at a 1:1 w/w ratio [0158]. 
With respect to claim 13, Liveny et al. teach the particle comprises a shell and a core [0010]. It would have been obvious to a person of ordinary skill in the art to optimize the ratio of carbohydrate and protein in the shell and core. The concentration of the active agents is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the amount of carbohydrate and protein in the nanoparticle to arrive at the range of claim 13.
With respect to claim 14, Liveny et al. teach a method of incorporation of Vitamin D and conjugated linoleic acid into RPH-MD [0081], meeting the limitation of “further comprises a therapeutic agent”. 
With respect to claim 17, Liveny et al. teach suspended solids or liquids [0090].
With respect to claim 18, Liveny et al. teach RPH-MD powder [0163]. 

Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654